DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendments filed June 9, 2022, amending claims 21 and 35-36, are acknowledged.  Applicant’s amendments and arguments were fully considered and are persuasive.  
Claims 21-44 are pending and in condition for allowance for the reasons stated below.


Terminal Disclaimer
The terminal disclaimer filed on June 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/890,561 has been reviewed and approved as indicated previously in the office action mailed January 3, 2022.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Doudna (US 2014/0068797) or Qin (Qin et al. (2015) Genetics, 200:423 -430) in view of Kunzelmann (Kunzelmann et al. (1996) Gene Therapy, 3:859-867), Ellington (US 2005/0106594), Naldini (Naldini (2011) Nature Reviews Genetics, 12:301-315), Chen (WO 2012/012738), Liu (US 2014/0113375 Al), Epicentre (AmpliScribe™ T7 High Yield Transcription Kit, Lit# 040, published June 2012) and/or Cong (Cong et al. (2013) Science, 339:819-823), which are described in the last office action mailed January 3, 2022.  
Doudna teaches various sizes of ssDNA donors for use with CRISPR/Cas9-mediated gene editing.  Doudna separately teaches homology arm lengths and exogenous sequence lengths, that when combined would result in a ssDNA donor with the claimed ratios of exogenous sequence length to homology arm length.  However, Doudna fails to provide a working example of inserting exogenous DNA into the genome of cells using a ssDNA donor with the claimed length and ratios of exogenous and homologous sequences.  Liu also describes a method of inserting the GFP coding sequence into the genome of a target cell using a ssDNA donor with 100 base pair homolog arms and ~700 base pairs of exogenous sequence, which amounts to a ratio of exogenous to total homology arm length of 3.5.  However, Liu’s teaching is prophetic; Liu does not provide a working example showing the success of the gene editing method.  Given the unpredictability of introducing large fragments of exogenous DNA into the genomes of cells using ssDNA donors before the effective filing date of the claimed invention, the teachings of Doudna and Liu are considered unenabled.  Although Kunzelmann and Qin successfully used ssDNA donors for gene editing, their ssDNA donors had very small (3 and 6 bp) exogenous regions (see Remarks, page 13 and 17).  As such, the ssDNA donors of Kunzelmann and Qin had a ratio of exogenous to homologous sequence of 0.006 and 0.5 and .006, respectively.  
Applicants were the first to demonstrate successful genome editing using a long (> 200 bp) ssDNA donor having a ratio of exogenous sequence length to homology arm sequence length greater than 1.5 and 2.  Given the unpredictability in the art of gene editing using long ssDNA donors with a large percentage of exogenous sequence at the time the invention was effectively filed, the claimed method was not obvious for producing and using relatively long ssDNA donor molecules with at least 60% or 66% (i.e., ratio of 1.5:1 and 2:1) of the donor DNA molecule exogenous to the target DNA and/or subject.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-44 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Quality Assurance Specialist, Technology Center 1600